Citation Nr: 1714556	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service connected back disability. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service connected back disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service connected back disability

5.  Entitlement to service connection for a gallbladder removal, to include as secondary to gastritis. 

6.  Entitlement to service connection for carpal tunnel syndrome.

7.  Entitlement to service connection for residuals of a tonsillectomy.  

8.  Entitlement to service connection for lateral scars.  

9.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 1995.   

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim for TDIU.  This claim was remanded by the Board in March 2011 and February 2013.  

The claims for service connection for a left ankle disability, left and right knee disabilities, and a gallbladder removal are on appeal to the Board from a March 2013 rating decision by the RO.  The claims for service connection for carpal tunnel syndrome, a tonsillectomy, and lateral scars are on appeal from a January 2014 rating decision.  

With respect to the claim for service connection for a psychiatric disability, the February 2013 remand noted that the Veteran had filed a timely notice of disagreement with a March 2010 rating decision which found that new and material evidence had not been received to reopen a claim for service connection for a disability characterized therein as "anxiety and depression (now claimed as pysch[iatric] condition," thereby necessitating the completion of a statement of the case addressing this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A September 2015 statement of the case conducted a de novo review, and denial, of a claim characterized as entitlement to service connection for a disability characterized as "an acquired psychiatric disorder, to include anxiety, depression, bipolar disorder, and posttraumatic stress disorder."  Thereafter, the Veteran perfected a timely substantive appeal to the Board with respect to this matter in September 2015.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016). 

Given the above procedural history and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has characterized the appeal with respect to service connection for a psychiatric disability broadly as encompassing a claim of service connection for any acquired psychiatric disorder, however diagnosed, and will consider his claim on a de novo basis without the requirement that new and material evidence be received to reopen this claim.  Clemons, supra; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In August 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the claims on appeal so that the Veteran is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

First with respect to the claims for service connection for left ankle and bilateral knee disabilities, during the August 2016 hearing before the undersigned, the Veteran has asserted having continuous left ankle and bilateral knee pain since service.  See August 30, 2016 Hearing Transcript (T.), page 10.  Also at this hearing, the Veteran's representative asserted that an altered gait pattern caused by the Veteran's service connected back disability may have affected his left ankle and knees, thereby raising the matter of entitlement to service connection for such disabilities on a secondary basis.  T., Pages 15-16.  The post service clinical evidence documents treatment for left ankle and bilateral knee pain.  See eg. March 25, 2015, VA Pain clinical report, wherein the Veteran having knee and ankle pain since 1995.  VA problem lists dated through 2016 reflect conditions to include an ankle fracture and knee osteoarthritis.  

The Veteran is competent to assert that he has had continuing pain in the left ankle and knees since service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Charles v. Principi, 16 Vet. App 370, 374 (2002).  These assertions, made under oath, are also presumed to be credible for the purposes of the analysis herein.  As such, and given the evidence of relevant post service treatment and the assertions of secondary service connection raised by the Veteran's representative, the undersigned finds that a VA examination that include opinions as to whether the Veteran has a left ankle or right or left knee disability that is etiologically related to service or the service connected back disability is necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claim for service connection for the removal of a gallbladder, the Veteran has raised the issue of entitlement to service connection for such on a secondary basis as being due to the service connected gastritis.  T., page 22; see also January 2017 written assertion raising this claim of secondary service connection by the Veteran's representative; a request therein that the Veteran be afforded a VA examination that included an opinion as to whether the Veteran's removal of a gallbladder was etiologically related to gastritis; and an attached medical article discussing the etiology of gallstones.  

The post-service evidence reflects that the Veteran's gallbladder was removed in early 2012, and while a February 2013 VA examination includes an opinion that such was not proximately due to or a result of gastritis, there was no opinion rendered as to whether gastritis may have aggravated the disability which necessitated the gallbladder removal.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (service connection may be granted for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability).  As such, and given the request for such an examination, the AOJ will be directed to afford the Veteran a VA examination that includes an opinion as to whether the Veteran's gallbladder removal was etiologically related to gastritis, to include by way of aggravation.  Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

With respect to the claim for service connection for carpal tunnel syndrome, the Veteran testified she has had continuing wrist pain, that was ultimately manifested as carpal tunnel syndrome, since in-service drills that required flipping and holding M16 rifles high in the air.  T., P.36.  The post service evidence reflects a diagnosis of carpal tunnel syndrome.  See eg, results from VA electromyographic testing conducted on January 2, 2013.  As such, and given the presumed credible and competent testimony as to continuing wrist pain from service to the present time, the Board finds that an examination that includes an opinion as to whether the Veteran has carpal tunnel syndrome as a result of service is necessary to fulfill duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Kahana Charles, McLendon, supra. 

As for residuals of a tonsillectomy, the Veteran asserts that such is the result of continuing upper respiratory problems that were initiated as a result of training with gas masks during service.  T., 28.  The service treatment reports (STRs) reflect several instances of treatment for coughing and other respiratory complaints, to include one such occasion in November 1994 in which the Veteran coughed up blood.  After service, VA clinical records reflect that the Veteran underwent a tonsillectomy in 1997 and VA problem lists dated through April 2016 reflect upper respiratory diagnoses to include acute bronchitis.  Again therefore, given the presumed credible and competent testimony as to continuing upper respiratory complaints from service to the present time, the Board finds that an examination that includes an opinion as to whether the Veteran's tonsillectomy or any other current upper respiratory disorder or residuals is a result of service is necessary to fulfill duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Kahana Charles, McLendon, supra.

With respect to the claim for service connection for lateral scars, the Board notes that service connection has been established for scarring associated with right and left breast reductions.  At the hearing before the undersigned, she testified that service connection should be granted for additional scarring in the area surrounding both nipples that is painful and tender.  T. 42.  Reports from an August 2015 VA breast examination describe the following scarring: 

Below both breasts deep non linear; between breast and nipple linear bilateral #1 right breast; #2 left breast. 

Length of each linear scar:  Scar #1: 6 cm Scar #2: 6 cm 

Length and width of each deep non-linear scar:  Scar #1: 29 X 5 cm Scar #2: 30 X 4 cm

It is unclear if each of the scars described at the August 2015 VA examination are part of the service connected disability attributable to the service connected breast reduction scarring.  Moreover, the reports from the August 2015 VA examination were not of record or considered in the February 2015 statement of the case addressing the claim for service connection for the scarring at issue.  As such, the AOJ upon remand will be directed to complete a supplemental statement of the case addressing the claim for service connection for the scarring at issue that reflects consideration of this examination report and clarifies whether there is any scarring shown therein, or otherwise, not contemplated by the service connected disability rating assigned for the scarring associated with the Veteran's breast reduction.  
See 38 C.F.R. § 20.1304(c) (2016).

With regard to the claim for service connection for a psychiatric disorder, the Veteran attributes such to the stress of serious family issues that concerned her while she was separated from them during service.  T., Pages 47, 50-51, 57-60.  She also attributed psychiatric problems to her breast reduction surgery.  T. 53.  The STRs reflect a medical history completed in April 1995 in conjunction with her separation examination in which the Veteran responded in the affirmative to the query as to whether she ever had or had now "[d]epression or excessive worry."  The physician who recorded this history included the comment "[f]amily stressors, NCD [no current disability]."

The post service evidence reflects continuing clinical evidence of various psychiatric diagnoses through 2016, to include an October 2004 VA examination specifically including a diagnosis of major depressive disorder "exacerbated by pain."  In short and in light of the Veteran's testimony and pertinent in-service and post service references to psychiatric problems set forth above, the Board finds that a VA psychiatric examination that includes opinions as to whether the Veteran has an acquired psychiatric disorder that is etiologically related to service or service connected disability, to include by way of aggravation, is necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Allen, McLendon, supra.

Finally with respect to the claim for TDIU, as a favorable resolution of the remaining claims that are being remanded could potentially impact the adjudication of this claim, the Board's adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to address the claims for service connection for left ankle and bilateral knee disorders.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that:

(1)  The Veteran has a current left ankle or right or left knee disability that is causally related to service, or   

(2)  The Veteran has a current left ankle or right or left knee disability that is etiologically related to the service connected low back disability, to include by way of aggravation due to an altered gait pattern. 

The rationale for each opinion offered should be provided, with consideration of the lay assertions   presented by and on behalf of the Veteran.  

2.  Arrange for a VA examination to address the claim for service connection for a gallbladder removal.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether it is as likely as not (a 50% or higher degree of probability) that:

(1)  The Veteran's gallbladder removal was causally related to service, or   

(2)  The disability which necessitated the gallbladder removal is etiologically related to the service connected gastritis, to include by way of aggravation. 

The rationale for each opinion offered should be provided, with consideration of the lay assertions   presented by and on behalf of the Veteran.

3.  Arrange for a VA examination to address the claim for service connection for carpal tunnel syndrome.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that the Veteran has a current disability due to carpal tunnel syndrome in either wrist that is causally related to service.  

The rationale for the opinion offered should be provided, with consideration of the lay assertions   presented by and on behalf of the Veteran.  

4.  Arrange for a VA examination to address the claim for service connection for residuals of a tonsillectomy that documents consideration of the Veteran's assertions that such is the result of continuing upper respiratory problems that were initiated as a result of training with gas masks during service and the STRs reflecting several instances of treatment for coughing and other respiratory complaints, to include one such occasion in November 1994 in which the Veteran coughed up blood.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should identify all respiratory conditions and provide opinions as to whether each is as likely as not (a 50% or higher degree of probability) that the Veteran has residuals of tonsillitis or laryngitis or a current upper respiratory disorder that is causally related to service.  

The rationale for the opinion offered should be provided, with consideration of the lay assertions   presented by and on behalf of the Veteran.  

5.  Arrange for a VA examination to address the claim for service connection for a psychiatric disorder.  The electronic record must be available for review by the examiner.  Identify each diagnosed psychiatric disability.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that:

(1)  The Veteran has a current psychiatric disorder that is causally related to service, or   

(2)  The Veteran has a current psychiatric disorder that is etiologically related to service connected disability, to include by way of aggravation. 

The rationale for each opinion offered should be provided, with consideration of the lay assertions   presented by and on behalf of the Veteran

6.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  Specifically with respect to the adjudication of the claim for service connection for lateral scarring, such should include consideration of whether any of the scarring shown at the August 2015 VA breast examination is not contemplated by the service connected disability rating assigned for the scarring associated with the Veteran's breast reduction surgery.  If any remanded claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  

After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


